Citation Nr: 0519910	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
25, 1996 for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
25, 1996 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

3.  The veteran's claim of entitlement to service connection 
for PTSD, was mostly recently denied by the Board in a 
decision dated in July 1996.  This decision is final.

4.  The veteran's claim for TDIU was denied by the RO in a 
rating decision dated in October 1991.

5.  On November 25, 1996, the veteran reopened his claims of 
entitlement to service connection for PTSD and entitlement to 
TDIU.

5.  By rating action in August 2000, service connection was 
granted for PTSD and entitlement to TDIU was granted, both 
effective November 25, 1996.


CONCLUSIONS OF LAW

1.  The July 1996 Board decision is final.  
38 U.S.C.§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

2.  The October 1991 rating decision is final.  
38 U.S.C.§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991); currently 38 U.S.C.A. § 5105(c) (2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

3.  The criteria for an effective date earlier than November 
25, 1996 for a grant of service connection for PTSD, and a 
grant of entitlement to TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(q) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
January 2004 that told the veteran what was necessary to 
substantiate the claims.  In addition, by virtue of the 
rating decisions on appeal, the statement of the case (SOC) 
and the Supplemental Statement of the Case (SSOC), he was 
provided with specific information as to why his claims 
seeking an earlier effective date for the grant of service 
connection for PTSD and for the grant of TDIU were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's January 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that the veteran needed to submit evidence that 
would establish he had filed a claim for service connection 
for PTSD between July 1996 and November 25, 1996, or that he 
had filed a claim for TDIU between October 1991 and November 
1996.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a January 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment records.  
The veteran was provided with VA examinations and a Social 
and Industrial Survey and had the opportunity to testify at a 
personal hearing.  The veteran has not indicated that there 
is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Effective Date

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  The regulations specifically 
provide that in cases where a grant of compensation is 
awarded on the basis of new and material evidence submitted 
following a finally disallowed claim, the effective date of 
the award will be the date of receipt of new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  This regulation provides a different effective 
date when the new and material evidence consists of records 
from the service department; however, this is not applicable 
to the instant case as no new evidence was received from the 
service department and the new and material evidence 
consisted primarily of post service medical records.  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2004).  In this 
case there is no outpatient or hospital treatment that could 
be construed as an informal claim.  There is no evidence of 
any informal claim of this type for PTSD between July 1996, 
when the PTSD claim was denied by the Board, and November 25, 
1996, when it was reopened.  Similarly, there are no 
outpatient or hospitalization records dated between October 
1991 and November 25, 1996 that could be construed as an 
informal claim for TDIU. 

The Board notes that the veteran's claim for entitlement to 
service connection for PTSD was most recently denied by the 
Board in a decision dated in July 1996.  This decision is 
final.  38 U.S.C.§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1996); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).  The veteran's claim for TDIU was 
denied by the RO in October 1991.  That decision is final.  
38 U.S.C.§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991); currently 38 U.S.C.A. § 5105(c) (2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  The only basis 
to overturn the prior Board decision or prior rating decision 
would be if it were predicated on clear and unmistakable 
error (CUE).  The veteran has not filed a claim for CUE.

The record reflects that on November 25, 1996, the RO 
received a claim seeking to reopen the veteran's claim of 
entitlement to service connection for PTSD and entitlement to 
TDIU.  The regulations specifically provide that the 
effective date of a claim for compensation will be the date 
of receipt of claim, which in this case is November 25, 1996.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  
This date is more than a year after his release from active 
duty.  Therefore, based on the law and regulations, the 
earliest effective date that can be assigned is the date of 
claim, November 25, 1996.  Id.  The Board notes the veteran's 
assertion that he should be entitled to service connection 
for PTSD from an earlier date, and entitlement to TDIU from 
an earlier date.  Although sympathetic to this claim, the 
Board cannot grant an effective date earlier than the date 
the claim was received.  There is nothing in the record to 
suggest that VA actually received a claim to reopen earlier 
than November 25, 1996, and that prior to November 25, 1996, 
the veteran's claim for PTSD had been most recently denied by 
the Board in July 1996, and the veteran's claim for TDIU had 
been denied by the RO in October 1991, and those decisions 
are final.  The law and the regulations are controlling in 
this case.  Sabonis, 6 Vet. App. 426.  Therefore, the Board 
finds that the criteria for assignment of an effective date 
earlier than November 25, 1996, for the grant of service 
connection for PTSD and for the grant of entitlement to TDIU 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q) (2004).


ORDER

Entitlement to an effective date earlier than November 25, 
1996 for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than November 25, 
1996 for the grant of TDIU is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


